Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, 5, 7, 9, 11-12, 14-15, 17-19 are amended.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments are directed to the newly amended claims that change the scope of the claims as a whole and are open to new grounds of rejection/interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10, 11-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (“Retrieving Matching CAD Models by Using Partial 3D Point Clouds”) in view of Qiu et al. (US 20140192050) and Pham et al. (US 20190295319).
	Re claim 1, Ip teaches a method for converting from point cloud data to computer-aided design (CAD) objects, the method comprising:
providing a first point cloud (see p. 2, segmented point cloud, generated from a 3D scanner)
providing a catalog of CAD objects; (see p. 2, query database of CAD models)
selecting an item in the first point cloud (see p. 2-3, partial scan is selected by a user to  represent the item scanned to create partially scanned 3D point cloud of an artifact) and (see p. 5, wherein segmentation of point cloud into at least one point that represents surface patches, wherein particular patch(es) is/are selected as an item of a plurality of items)
selecting a CAD object in the catalog that corresponds to the item (see p. 2-3, search and compare the CAD database with selected partial point clouds and patches in the point cloud (an item) and finding a CAD model match to retrieve the CAD model of the artifact).
aligning, by a processor, the CAD object to the item in the first point cloud (see p. 2, align the point cloud to the CAD model and compute distance between them) & (p. 4; 2.2. point cloud alignment and registration, wherein one point cloud is matched to the other one) & (p. 6-7; 4.3 Alignment of Point Cloud and CAD mesh).
outputting a position and orientation of the aligned CAD object, the position and orientation (see Fig. 5, in reference to p. 8, wherein the point cloud to CAD alignment is shown wherein the CAD object is positioned and aligned to the point cloud as shown in Fig. 5)

However, Ip obviously teaches wherein the position and orientation is expressed in a coordinate system of the point cloud (see Fig. 5, in reference to p. 8 wherein the CAD object is positioned with the point cloud and thus it is obvious to one of ordinary skill in the art at the time of filing that the position and orientation of the CAD object is expressed in a position and orientation of the point cloud to correctly align the CAD object with the point cloud.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ip’s CAD system including point clouds to explicitly include outputting a position and orientation of the aligned object, the position and orientation expressed in a coordinate system of the point cloud, as it is pertinent to the problem of aligning the CAD object with the point cloud, as taught by Ip.  An advantage of the modification is that it achieves the result of explicitly aligning the CAD object based on the coordinate system of the point cloud in order to determine in the CAD object correctly aligns with the point cloud.
To cure the deficiencies of Ip, Qiu explicitly teaches wherein the position and orientation is expressed in a coordinate system of the point cloud ([0021] Embodiments of this disclosure relate to the fields of three-dimensional (3D) point processing and 3D model construction. As will be described, a system, method, and computer program product are disclosed for generating a 3D Computer-Aided Design ((CAD) model of a scene from a 3D point cloud. As used herein, a point cloud refers to a data array of coordinates in a specified coordinate system. In a three-dimensional (3D) point cloud, the data array contains 3D coordinates. Point clouds may contain 3D coordinates of visible surface points of the scene. Point clouds obtained by any suitable methods or devices as understood by the skilled artisan may be used as input. For example, point clouds could be obtained from 3D laser scanners (e.g., LiDAR) or from image-based methods. 3D point clouds can be created from a single scan or viewpoint, or plurality of scans or viewpoints. The 3D model that is created includes 3D polygons or other mathematical 3D surface representations. In addition, the created model can contain metadata describing the modeled parts, their specific parameters or attributes, and their connectivity. Such data is normally created and contained within hand-made CAD models and their data files), ([0031] The input Point Cloud (100) may be a data array of 3D coordinates in a specified coordinate system. These points can be obtained from LiDAR or other sensor systems known to those skilled in the art. These points convey surface points in a scene. They can be presented in any file format, including Log ASCII Standard (LAS), or X,Y,Z, file formats. The coordinate system may be earth-based, such as global positioning system (GPS) or Universal Transverse Mercator (UTM), or any other system defining an origin and axes in three-space. When several scans are available, their transformations to a common coordinate system can be performed. Additional data per-point may also be available, such as intensity, color, time, etc.), and ([0036] Part Matching (150) can be implemented in many ways. Two methods that can be used are described below; however, one skilled in the art will appreciate that other methods or variations of these methods are possible. In one embodiment according to a first method of matching, an entire part in the Parts Library (230) to a region in the point cloud using a classifier. The method makes use of the Parts Library (230), and when a suitable match is found the matched-points are removed from the Point Cloud Clusters (140). The output of Matched Parts (160) is a 3D surface part model in a suitable representation such as polygons or non-uniform rational basis splines (NURBS) along with their location and orientation in the model coordinate system), and (see [0062], 3D CAD models as matched parts, and data that identifies the CAD models including locations and orientations within the point cloud).  Qiu teaches wherein the position and orientation is expressed in a coordinate system of the point cloud (coordinates in a specified coordinate system such as x,y, z for 3D coordinates, for example).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ip’s point cloud system using CAD to explicitly include position and orientation expressed in a coordinate system of the point cloud, as taught by Qiu, as the references are in the analogous art of point cloud processing with CAD models.  An advantage of the modification is that it achieves the result of explicitly outputting the position and orientation of the CAD that matches the coordinate system of the point cloud.
Ip and Qiu do not explicitly teach the aligning comprises converting the CAD object into a second point cloud and aligning the second point cloud with the item in the first point cloud.
However, Pham teaches the aligning comprises converting the CAD object into a second point cloud and aligning the second point cloud with the item in the first point cloud (see abstract & [0004] The present disclose generally concerns systems and methods for generating a refined 3D model (which may, for example, be used to assist shoppers with garment fit). The methods comprise: constructing, by a processing device (e.g., a handheld scanner device and/or a computer remote from the handheld scanner device), a subject point cloud using at least optical camera data acquired by scanning a subject; using, by the processing device, radar depth data to modify the subject point cloud to represent an occluded portion of the subject's generating, by the processing device, a plurality of reference point clouds using (1) a first 3D model of a plurality of 3D models that represents an object belonging to a general object class or category to which the subject belongs and (2) a plurality of different setting vectors; identifying, by the processing device, a first reference point cloud from the plurality of reference point clouds that is a best fit for the subject point cloud; obtaining a principal setting vector associated with the first reference point cloud; and/or transforming the first 3D model into the refined 3D model using the setting vector. The radar information is used to better fit the refined 3D model to match a shape of the subject) and (see Fig. 11a, item 1022, comparing the subject point cloud to the plurality of reference point clouds & item 1124, identifying the reference point cloud that is a best fit for the subject point cloud based on results of the comparision).  Pham teaches the aligning comprises converting the CAD object into a second point cloud and aligning the second point cloud with the item in the first point cloud (comparing the subject point cloud with reference point clouds to obtain best fit for the subject point cloud, and refining the 3D model).
Ip, Qiu, and Pham teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ip and Qiu’s CAD point cloud system using CAD to explicitly include converting the CAD object into a second point cloud to align with the item in the first point cloud, as taught by Pham, as the references are in the analogous art of point cloud processing in CAD design.  An advantage of the modification is it achieves the result of explicitly comparing/aligning a first point cloud with a second point cloud, as taught by Pham.
	Re claim 2, Ip and Qiu and Pham teaches claim 1.  Furthermore, Ip teaches wherein the selecting an item, the selecting a CAD object, the aligning, and the outputting are repeated for 
Re claim 3, Ip and Qiu and Pham teaches claim 1.  Furthermore, Ip teaches wherein the outputting is to a CAD model (see Fig. 5, in reference to p. 8, wherein the point cloud to CAD alignment is shown wherein the CAD object is positioned and aligned to the point cloud as shown in Fig. 5)
	Re claim 4, Ip and Qiu and Pham teaches claim 1.  Furthermore, Ip teaches wherein the first point cloud comprises a plurality of items including the item, (see p. 6, wherein Fig. 3 shows an a plurality of patches (items) including a particular patch (item) of a first point cloud)
 	and the CAD object is visualized on the first point cloud (see Fig. 5, in reference to p. 8, wherein the point cloud to CAD alignment is shown wherein the CAD object is positioned and aligned to the point cloud as shown in Fig. 5 & Fig. 7).
	Re claim 9, Ip and Qiu and Pham teaches claim 1.  Furthermore, Ip teaches generating the first point cloud using a 3D scanner (see p. 2, use 3D scanner and generates point cloud).
	Re claim 10, Ip and Qiu and Pham teaches claim 9.  Furthermore, Ip teaches wherein the scanner is a laser scanner (see p. 4, availability of 3D scanning technologies such as laser).
	Claim 11 claims limitations in scope to claim 1 as a system and is rejected for at least the reasons above.  Furthermore, Ip and Qiu and Pham teaches a computer system which inherently contains memory with computer readable instructions.

	Claim 18 claims limitations in scope to claim 9 and is rejected for at least the reasons above.
Claims 5, 8, 15, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (“Retrieving Matching CAD Models by Using Partial 3D Point Clouds”) in view of Qiu et al. (US 20140192050), Pham et al. (US 20190295319), and Izadinia et al. (“Scene Recomposition by Learning-based ICP,” hereinafter “Iza”).
Re claim 5, Ip and Qiu and Pham teaches claim 1.  Furthermore, Ip and Qiu and Pham do not explicitly teach wherein a pair that includes the item in the first point cloud and the CAD object are used as labeled training data for an AI system that identifies CAD objects in point clouds.
However, Iza teaches wherein a pair that includes the item in the first point cloud and the CAD object are used as labeled training data for an AI system that identifies CAD objects in point clouds (see p. 3, in reference to Fig.2, wherein a pair of scanned object and a reference CAD model are inputs, network is trained via a supervised loss to predict 3D voxel labels as an AI system) and (see p. 1, abstract, aligning CAD models to 3D scans based on deep reinforcement learning), (see p. 6, 3D Semantic Segmentation, wherein object categories such as table and chair are identified, and semantic segmentation inferred on the point cloud), and (see p. 8, unsupervised learning).


Re claim 8, Ip and Qiu and Pham teaches claim 1.  Ip and Qiu and Pham do not explicitly teach wherein the CAD object has an identifier identifying a type of the object.  However, Iza teaches wherein the CAD object has an identifier identifying a type of the object (see p. 6, 3D Semantic Segmentation, wherein object categories such as table and chair are identified, and semantic segmentation inferred on the point cloud.
Ip, Qiu, Pham, and Iza teaches claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ip and Qiu and Pham’s point cloud system using CAD models to explicitly include identifier identifying a type of object, as taught by Iza, as the references are in the analogous art of point cloud systems utilizing CAD models.  An advantage of the modification is that it achieves the result of using learning algorithms to segment detected points of a point cloud into identifier objects such as floors, chairs, etc.
	Claim 15 claims limitations in scope to claim 5 and is rejected for at least the reasons above.
	Claim 19 claims limitations in scope to claim 1 and is rejected for at least the reasons above.  Ip and Qiu and Pham teaches claim 1, herein incorporated by reference.  

Iza is relied upon to teach training an AI system to identify CAD objects in point cloud data, the training based at least in part on training data that includes a plurality of pairs of points of point cloud data that represent an item and a corresponding CAD object (see p. 3, in reference to Fig.2, wherein a pair of scanned object and a reference CAD model are inputs, network is trained via a supervised loss to predict 3D voxel labels as an AI system) and (see p. 1, abstract, aligning CAD models to 3D scans based on deep reinforcement learning), (see p. 6, 3D Semantic Segmentation, wherein object categories such as table and chair are identified, and semantic segmentation inferred on the point cloud), and (see p. 8, unsupervised learning).
automatically identifying, by the AI system, a subset of points in the point cloud representing an item and a corresponding CAD object (see p. 6, 3D Semantic Segmentation, wherein object categories such as table and chair are identified, and semantic segmentation inferred on the point cloud), and (see p. 8, unsupervised learning) and see Fig. 9, wherein points from CAD model are matched to scan point cloud).
	Ip, Qiu, Pham, and Iza teaches claim 19.  For motivation, see claim 5.
	Re claim 20, Ip, Qiu, Pham, and Iza teaches claim 19.  Furthermore, claim 20 claims limitations in scope to claim 2 and is rejected for at least the reasons above.
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (“Retrieving Matching CAD Models by Using Partial 3D Point Clouds”) in view of Qiu et al. (US 20140192050), Pham et al. (US 20190295319), and Chaudhuri et al. (“Data Driven Suggestions for Creativity Support in 3D Modeling,” hereinafter “Chau”).
	Re claim 6, Ip and Qiu and Pham teaches claim 1.  Ip, Qiu, and Chau do not explicitly teach wherein prior to the selecting a CAD object in a catalog, an AI system provides a suggested CAD object to the user, wherein the selecting a CAD object comprises the user selecting the suggest CAD object as the CAD object or selecting another CAD object as the CAD object.
	However, Chau teaches wherein prior to the selecting a CAD object in a catalog, an AI system provides a suggested CAD object to the user, wherein the selecting a CAD object comprises the user selecting the suggest CAD object as the CAD object or selecting another CAD object as the CAD object (see p. 1, “To support creative discovery in 3D modeling….Data-driven suggestions present the modeler with possible additional components for the current shape.  The suggestions are shown, when requested, in order to stimulate the creative process.  The modeler is free to integrate any of the components or disregard the suggestions.  The suggestions are automatically generated by comparing the current shape with a large library of existing models).  Chau teaches wherein prior to a selection of a CAD object in a database, the computer’s AI provides suggested CAD objects to the user that can be selected or disregarded).
	Ip, Qiu, Pham, and Chau teaches claim 6.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ip and Qiu and Pham’s point cloud system using  CAD to explicitly include providing suggestions to a user to implement or disregard CAD objects, 
	Claim 16 claims limitations in scope to claim 6 and is rejected for at least the reasons above.
	
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (“Retrieving Matching CAD Models by Using Partial 3D Point Clouds”) in view of Qiu et al. (US 20140192050), Pham et al. (US 20190295319), and Ito et al. (US 20130176305).
Re claim 7, Ip and Qiu and Pham teaches claim 1.  Ip and Qiu and Pham teaches wherein the selecting a point in the point cloud is user performed, but do not explicitly teach wherein the selecting an item in the first point cloud is performed by an AI system.
However, Ito teaches wherein selecting an item in the point cloud is performed by an AI system ([0068] Here, four common points of the point cloud position data obtained in the first location 132 and the images photographed from the second location 133 are selected. These four points are common coordinate points which are a foothold for searching for the correspondence of two coordinate systems, and part of the object which is a feature point is selected. As a method for selecting these four points, a method for selecting by manual operation, or a method for automatically extracting a part grasped as a feature point such as an edge or a corner of the object, etc., by software, can be used).  Ito teaches selecting an item from a first point cloud position data automatically using software.

Claim 17 claims limitations in scope to claim 7 and is rejected for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616